DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of Formula (C-105) in the reply filed on February 9, 2022 is acknowledged:
	
    PNG
    media_image1.png
    238
    373
    media_image1.png
    Greyscale

The X may be O or S, per p. 77, para. [0099], of the present Specification.  The applicant indicates that claims 1-3 and 5-15 read on the elected species.  Claim 4 is withdrawn from further examination as non-elected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/493,446 (see also, US 2020/0052228). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application1 read in part as follows:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The presently elected Formula (C-105) falls within formula (C-1) in claim 1 of the other application. The formula in the other application may have a spirobifluorene unit and a substituent which could be dibenzofuran or dibenzothiophene.  The limitations of present claims 2-15 correspond to or overlap those of claims 2-16 of the other application.  
Based on the foregoing, the present claims are rejected as provisional nonstatutory double patenting.  The rejection is provisional because the other application has not been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, 
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2015163174; see also US 2017/0040538).
The WO document qualifies as prior art but is in Japanese.  The US document is equivalent and cited below.
Matsumoto teaches:

    PNG
    media_image6.png
    274
    413
    media_image6.png
    Greyscale

With respect to the presently elected formula and claims 1- 3, Matsumoto exemplifies the following formulas at p. 52:


    PNG
    media_image7.png
    225
    378
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    372
    media_image8.png
    Greyscale

The reference further teaches other limitations presently claimed.  With respect to present claims 5-9, Matsumoto teaches various complexes [0232-0239; ref. claims 5- 7].  With respect to claims 10-12, the reference teaches linking groups [0086-0107].  With respect to claim 13, the reference teaches hole transporting, hole injection, electron transporting, electron injection, and light emitting materials [0445-0454].  With respect to claims 14 and 15, Matsumoto teaches first and second organic layers that are adjacent to each other, or the second layer is between the anode and the first layer [0407].
Matsumoto exemplifies (H-23) and (H-24) where the dibenzofuran and dibenzothiophene moieties are bonded to the sprirobifluorene at three carbons away from the oxygen or sulfur atoms, respectively, as opposed to two carbons away in the presently elected formula.
Nevertheless, the presently elected formula is considered to be a position isomer of the the (H-23) and (H-24) compounds exemplified in Matsumoto.  MPEP 2144.09.
	It would have been obvious for a light emitting device, as taught by Matsumoto, to have a compound with a dibenzofuran or dibenzothiophene substituent attached to a spriobifluorene unit, as taught by Matsumoto, and further to have the dibenzofuran or dibenzothiophene attached at the second carbon instead of the third carbon as a position isomer, because the reference is directed to a light emitting device.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims in the other application were amended on September 12, 2019.